Citation Nr: 1818421	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  12-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to November 17, 2014 and in excess of 60 percent since January 1, 2016 for service-connected left knee disability, total left knee replacement, previously rated as chondromalacia with internal derangement.

2.  Entitlement to an evaluation in excess of 10 percent prior to November 1, 2016 and in excess of 30 percent since January 1, 2018 for service-connected right knee disability, total right knee replacement, previously rated as chondromalacia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2015.  This matter was originally on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is included in the claims file.

The issue of entitlement to an evaluation in excess of 30 percent since January 1, 2018 for service-connected right knee disability, total right knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 14, 2014, at its worst, the Veteran's service-connected left knee disability was manifested by pain and flexion limited to 120 degrees; it was not manifested by ankylosis, instability, episodes of locking and effusion, flexion limited to 45 degrees, or extension limited to 10 degrees.  

2.  From April 14, 2014 to November 16, 2014, the Veteran's service-connected left knee disability was manifested by evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint; it was not manifested by ankylosis, severe instability, or malunion or nonunion of the tibia and fibula, flexion limited to 45 degrees, or extension limited to 10 degrees.  

3.  Since January 1, 2016, the Veteran has been in receipt of the maximum 60 percent rating service-connected left knee disability under Diagnostic Code 5055.

4.  Prior to March 15, 2016, at its worst, the Veteran's service-connected right knee disability was manifested by pain and flexion limited to 120 degrees; it was not manifested by ankylosis, instability, dislocation of semilunar cartilage, flexion limited to 45 degrees, or extension limited to 10 degrees.  

5.  From March 15, 2016 to October 31, 2016, the Veteran's service-connected right knee disability was manifested by pain, flexion limited to 90 degrees, extension limited to 10 degrees, and slight instability; it was not manifested by ankylosis, moderate instability, dislocation of semilunar cartilage, flexion limited to 45 degrees, or extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  Prior to April 14, 2014, the criteria for an evaluation in excess of 10 percent for service-connected left knee disability were not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2017).

2.  From April 14, 2014 to November 16, 2014, the criteria for an evaluation of 20 percent, but no higher, for service-connected left knee disability were met.  38 U.S.C. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5258 (2017).

3.  Since January 1, 2016, the criteria for an evaluation in excess of 60 percent for service-connected left knee disability have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 38 U.S.C. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5055 (2017).

4.  Prior to March 15, 2016, the criteria for an evaluation in excess of 10 percent for service-connected right knee disability were not met.  38 U.S.C. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2017).

5.  From March 15, 2016 to October 31, 2016, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's December 2015 Remand, the AOJ obtained outstanding VA treatment records and private treatment records, provided the Veteran with VA examination to determine the level of severity of right knee impairment, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the December 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board notes that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  In view of the joint replacements for the left knee in November 2014 and for the right knee in November 2016, a remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what passive motion, in weight-bearing and nonweight-bearing, prior to November 2014 and November 2016.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). The VA examinations contain range of motion studies; they also contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Laws and Regulations Pertaining to Knee Ratings

Disabilities of the knees are evaluated pursuant to the criteria within 38 C.F.R. § 4.71a , including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Prior to November 17, 2014, the Veteran's service-connected left knee disability, chondromalacia with internal derangement, was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent knee subluxation or instability.  Diagnostic Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  

On November 17, 2014, the Veteran underwent a total left knee replacement.  As such, the AOJ changed the Diagnostic Code for the Veteran's right knee disability to 5055 for prosthetic replacement of knee joint.  A 60 percent rating has been assigned since January 1, 2016 for status post left knee replacement with chronic residuals consisting of severe painful motion or weakness.

Under Diagnostic Code 5055, a 100 percent evaluation is warranted for the one year following implantation of the prosthesis; a 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity; and a 30 percent rating is the minimum possible rating assignable. Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5256 provides for ratings between 30 and 60 percent for ankylosis of a knee.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Diagnostic Code 5261 provides for a 10 percent rating is warranted where leg extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).

Diagnostic Code 5262 provides for evaluation of impairment of the tibia and fibula. With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted. For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.

Prior to November 1, 2016, the Veteran's service-connected right knee disability, diagnosed as chondromalacia, was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  Chondromalacia does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, prior to November 1, 2016, the Veteran's service-connected right knee chondromalacia was rated according to the analogous condition of limitation of flexion of the leg under Diagnostic Code 5260.  

Diagnostic Code 5260 provides for a 10 percent rating where leg flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  As noted above, standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).

On November 1, 2016, the Veteran underwent a total right knee replacement.  As such, the AOJ changed the Diagnostic Code for the Veteran's right knee disability to 5055 for prosthetic replacement of knee joint.  The minimum 30 percent rating has been assigned since January 1, 2018 for status post right knee replacement.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under Diagnostic Code 5260 for limitation of flexion of the knee and Diagnostic Code 5261 for limitation of extension of the knee may be assigned).

For instance, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation, instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  Stedman's Medical Dictionary 952 (27th ed. 2000).  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, Diagnostic Codes 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14; and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Medical Evidence

The Veteran underwent VA examination in August 2010 at which time he reported pain worse on the right than the left and described the right knee pain as constant.  The Veteran also reported weakness but denied deformity, giving way, instability, stiffness, incoordination, effusions, inflammation, decreased speed of joint motion, and episodes of dislocation, subluxation, or locking.  The Veteran also denied flare-ups.  On physical examination, there was crepitation and clicks or snaps.  There was no instability, no patellar abnormality, and no meniscus abnormality.  The Veteran demonstrated range of motion from zero to 140 degrees on the right and from zero to 135 degrees on the left.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-rays revealed very mild degenerative changes on the right and traumatic arthritis and medial meniscus tear on the left.

In April 2013, the Veteran testified that his knees gave way and that he had fallen.  An August 2013 orthopedic clinic note indicates that the Veteran had left knee pain mostly located on medial side.  Physical examination of the left knee demonstrated tenderness to palpation to medial tibial plateau, full passive range of motion, crepitus with passive range of motion, patella midline and tracking slightly lateral with passive flexion, stable to valgus/varus stress, negative Lachman and positive McMurray.  MRI of the left knee sclerotic bone lesion on the medial plateau, close to the joint space, consistent with possible bone cyst with possible pathologic fracture and medial meniscal tear with no signs of dislocations or soft tissue injuries.  Assessment was possible benign bone cyst of the left medial plateau, possible pathologic fracture and left medial meniscal tear.  

The Veteran underwent VA examination in September 2013 at which time he noted that he was followed by VA orthopedic clinic and was recommended further evaluation for bone/subchondral cyst rule out pathologic fracture of the left knee.  The Veteran reported flare-up of pain with prolonged ambulation.  Physical examination demonstrated range of motion from zero to 130 degrees on the right with pain at 130 degrees and from zero to 125 degrees on the left with pain at 125 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion on the right and a five-degree loss of flexion (120 degrees) on the left.  The examiner noted that there was no functional loss or functional impairment or additional limitation of motion of the right knee but there was functional loss on the left due to pain on movement.  The Veteran also had tenderness or pain to palpation primarily to the medial aspects of both knees, greater on the left than the right.  Muscle strength testing was normal (5/5) on the right and slightly decreased (4/5) on the left due to pain in both flexion and extension.  There was no instability, recurrent patellar subluxations, or dislocations of either knee.  There was a meniscal tear with frequent episodes of joint pain on the left.  

In December 2013, the Veteran was seen at the Emergency Department with complaints of left knee pain and swelling.  The Veteran reported that he was scheduled for knee replacement in May 2014.  Physical examination demonstrated decreased range of motion, swelling, and tenderness to palpation over medial joint line and medial proximal tibia.  Neoprene knee sleeve was placed, he stated that the knee felt fetter, and he was discharged home with instruction to continue to ice and follow up with orthopedics.  Later that week, the Veteran presented to orthopedic clinic with complaints of left knee pain/swelling for two weeks.  Physical examination demonstrated that the Veteran's left knee was swollen; he was prescribed hydrocodone for pain control.  

Private medical records from Wake Forest Baptist Medical Center indicate that the Veteran presented on April 14, 2014 with complaints of constant anterior left knee pain, especially over the medial compartment and associated catching, locking, popping, and instability.  Physical examination demonstrated discrete tenderness to palpation and medial joint line tenderness.  McMurray test was negative.  Range of motion was from zero to 120 degrees.  There was no effusion.  Lachman was 4 millimeters and firm endpoint.  Pivot shift exam was negative, and there was normal ligamentous examination otherwise.  Quad strength was normal.  The Veteran presented in September 2014 with increased left knee pain.  Physical examination demonstrated mild varus but knee was stable to varus and valgus stress.  Range of motion was from zero to 120 degrees with pain and crepitus.  There was no effusion.  The Veteran was tender to palpation of the medial joint line.  Posterior drawer and anterior drawer were negative.  

The Veteran underwent VA examination on March 15, 2016 at which time he reported right knee pain, locking, popping, stiffness, and a sense of instability.  Physical examination of the right knee demonstrated flexion from 10 degrees to 90 degrees with pain.  There was evidence of pain with weight bearing and pain on palpation to the medial and lateral joint lines.  There was objective evidence of crepitus.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or flare-ups.  Muscle strength testing was slightly decreased (4/5) in both flexion and extension.  There was no muscle atrophy or ankylosis.  There was slight posterior instability, medial instability, and lateral instability.  The examiner noted that the Veteran underwent total left knee joint replacement in 2014 and had chronic residuals consisting of severe painful motion or weakness.

From May 2016 through October 2016, the Veteran complained of right knee pain.  In June 2016, the Veteran did not want to have cortisone injections.  On physical examination, he had pain in his right knee although his collaterals and cruciates appeared to be intact.  

The Veteran underwent VA examination in May 2017 at which time he reported that both knees still had pain, that the right knee was more painful than the left knee, and that the right knee gave out even though he had a knee replacement.  The Veteran reported that if he was sitting for a long time, his wife had to help him get up because it locked up.  The Veteran reported that any weight on the right knee caused pain, and he stated that his right knee had more pain than prior to the knee replacement and that he had to use an ice machine and elevate it every day.  The Veteran reported that his left knee had less pain than the right knee but his left knee still had pain all the time.  Physical examination demonstrated right knee range of motion from zero to 140 degrees with pain at rest, on flexion, with weight bearing, and severe tenderness to palpation of entire knee.  Left knee range of motion was from zero to 95 degrees with pain at rest, on flexion, with weight bearing, and moderate tenderness to palpation.  There was no additional functional loss or range of motion after three repetitions in either knee.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or flare-ups.  The examiner also noted that both knees had additional contributing factors of disability, i.e., swelling, instability of station, disturbance of locomotion, interference with sitting and standing.  Muscle strength testing was normal.  There was no muscle atrophy, no ankylosis, and no instability.  The examiner determined that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion of both knees.  The examiner noted that it had only been six months post surgery for his right knee, that he was still recovering, and that hopefully he would have improvement. 

Left Knee Analysis

The Board finds that a 20-percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage is warranted for the Veteran's left knee disability from April 14, 2014 to November 16, 2014.  On April 14, 2014, the Veteran presented with complaints of constant anterior left knee pain, especially over the medial compartment, and associated catching, locking, popping, and instability.  MRI showed medial osteoarthritis and complex medial meniscus tear.  Thus, although there was no objective evidence of effusion, the Board finds that by resolving all doubt in the Veteran's favor, he met the criteria for a 20 percent rating pursuant to Diagnostic Code 5258.  
  
The Board, however, does not find that an evaluation higher than 10 percent is warranted or that separate compensable rating are warranted for the Veteran's left knee disability prior to April 14, 2014, as there is no competent evidence of left knee ankylosis, instability, episodes of locking and effusion, limitation of motion to a compensable level, or impairment of the tibia and fibula.  At the August 2010 VA examination, there was x-ray evidence of arthritis in both knees; however, range of motion findings did not rise to the level of a compensable evaluation.   In addition, there was no objective evidence of instability.  Although x-ray revealed a left knee medial meniscus tear and the Veteran reported pain, he denied effusions and episodes of locking required for a 20 percent under Diagnostic Code 5258.  Although the Veteran reported that his knees gave way and that he had fallen in April 2013, physical examination in August 2013 demonstrated no objective evidence of instability.  In addition, although the Veteran reported pain on the medial side, there were no complaints noted of effusions or episodes of locking.  At the VA examination in September 2013, even with a five-degree loss of flexion due to pain, range of motion findings did not rise to the level of a compensable evaluation.  In addition, there was no evidence of instability, and the Veteran did not complain of effusions or episodes of locking.  In December 2013, although the Veteran reported left knee pain and swelling, there were no complaints of episodes of locking.  

A rating higher than 20 percent and separate compensable ratings are also not warranted from April 14, 2014 to November 16, 2014, as there was no evidence of ankylosis, instability, or malunion or nonunion of the tibia and fibula, or range of motion findings rising to the level of a compensable evaluation.  

Thus, the Board finds that an evaluation in excess of 10 percent is not warranted for the period prior to April 14, 2014 and that an evaluation of 20 percent, but no higher, is warranted for the period from April 14, 2014, to November 16, 2014, the day before the Veteran underwent his total left knee replacement surgery.  

With respect to the Veteran's left knee from January 1, 2016, the 60 percent evaluation assigned for left knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  A schedular evaluation greater than 60 percent for the Veteran's left knee disability is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  In other words, the Veteran cannot receive a higher rating for his replaced knee than for an amputated leg.

Right Knee Analysis

The Board finds that a separate 10-percent rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is warranted effective March 15, 2016.  At the VA examination on that day, flexion was limited to 90 degrees, extension was limited to 10 degrees, and posterior instability, medial instability, and lateral instability tested demonstrated 1+ (0-5 millimeters of instability).  

The Board, however, does not find that a rating higher than 10 percent or separate ratings, are warranted prior to March 15, 2016.  Prior to March 15, 2016, the record is absent evidence of right knee ankylosis, instability, episodes of locking and effusion, limitation of motion to a compensable level, or impairment of the tibia and fibula.  At the August 2010 VA examination, there was x-ray evidence of arthritis in both knees; however, range of motion findings did not rise to the level of a compensable evaluation.   In addition, there was no objective evidence of instability.  Although the Veteran reported that his knees gave way and that he had fallen in April 2013, at the VA examination in September 2013, there was no evidence of instability.  In addition, the Veteran's range of motion findings did not rise to the level of a compensable evaluation.  

Ratings higher than 10 percent or separate ratings for limitation of motion are also not warranted from March 15, 2016 to October 31, 2016, as the record is absent evidence of right knee ankylosis, moderate instability, dislocated semilunar cartilage, extension limited to 15 degrees, limitation of flexion to a compensable level, or impairment of the tibia and fibula.  

Thus, the Board finds that an evaluation in excess of 10 percent is not warranted for the period prior to March 15, 2016 and that a separate 10 percent evaluation pursuant to Diagnostic Code 5257, but no higher, is warranted for the period from March 15, 2016, to October 31, 2016, the day before the Veteran underwent his total right knee replacement surgery.  

Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's knee disabilities are contemplated by the applicable rating criteria.  The effects of his knee disabilities including pain, instability, swelling, limited range of motion, crepitus, locking, have been fully considered and are contemplated in the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to April 14, 2014, for service-connected left knee disability is denied.

Entitlement to an evaluation of 20 percent, but no higher, from April 14, 2014 to November 16, 2014, for service-connected left knee disability is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent since January 1, 2016, for service-connected left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent prior to March 15, 2016, for service-connected right knee disability is denied.

Entitlement to a separate 10 percent rating for left knee instability from March 15, 2016 to October 31, 2016, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran underwent total right knee replacement on November 1, 2016; and a 100-percent evaluation was assigned for the one year following implantation of the prosthesis.  Thereafter, a 30-percent rating was assigned.  Prior to the expiration of the one-year period, in May 2017, the Veteran underwent VA examination.  After physical examination of the Veteran, the examiner determined that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion of both knees.  The examiner noted that it had only been six months post surgery for his right knee, that he was still recovering, and that hopefully he would have improvement. 

Accordingly, the Veteran should be afforded a VA examination of his right knee in order to adequately assess the current severity of his right knee disability as the 100-percent evaluation has expired.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating prosthetic implants, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability in accordance with VA rating criteria.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


